Campbell, C. J.,
delivered the opinion of the court.
D. B. Massey, in his life-time, having erased his name from the deed which vested title in him, and inserted his wife’s name in the deed instead of his own, for the purpose of vesting the title in her, and she having held the land as owner by virtue of ’this arrangement, the statute of limitations commenced to run in her favor in the life-time of her husband, and continued uninterrupted by his death, and, after the lapse of ten years, perfected her title as against the heirs of her deceased husband. Hartman v. Nettles, 64 Miss., 495.

Affirmed.